Citation Nr: 1207179	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected prostatitis (and treatment thereof) and to a psychiatric disorder, but excluding compensation benefits under 38 U.S.C.A. § 1151 for that disorder.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for indigestion.  The Veteran timely appealed that issue; that issue has since been recharacterized as a generalized claim for a gastrointestinal disorder.

The Board initially remanded this claim in an October 1998 remand, for a VA examination to be performed; such examination was completed in May 2005.  Following that, the Board denied service connection for a gastrointestinal disorder in an August 2006 decision.  The Veteran timely appealed that August 2006 denial to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded that August 2006 denial with respect to the gastrointestinal issue.  

The claim was returned to the Board and following additional development and the claim of service connection for a gastrointestinal disorder was again denied, in a December 2010 decision.  The Veteran again timely appealed that denial to the Court.  During the pendency of that claim, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the case back to the Board for further development.  The Court accordingly ordered the Board decision vacated and remanded the case back to the Board for compliance with an August 2011 Joint Motion for Remand.  The case has been returned to the Board at this time in compliance with that August 2011 Court Order.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand indicated that in adjudicating the claim of service connection for a gastrointestinal disorder, the Board failed to address the possibility of service connection under the provisions of 38 U.S.C.A. § 1151, which had been raised by the Veteran's representative in November 2009 correspondence.

In light of the above, the Board will assume jurisdiction over the claim of entitlement to service connection under 38 U.S.C.A. § 1151.  

Since the Board is now exercising jurisdiction over this claim and because such claim was newly raised in a November 2009 correspondence, no VCAA notice or other development, including the issuance of a supplemental statement of the case (initial adjudication, in this case) of that issue by the agency of original jurisdiction, has been performed.  Accordingly, the Board must remand this claim in order for the necessary development and adjudication to be performed.  

The Board will also remand the Veteran's service connection claim at this time because evidence that is potentially relevant to that claim may be received during the remand and development of the Section 1151 claim.  Thus, the Board considers that claim and the service connection claim to be essentially intertwined at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice with respect to his claim for compensation benefits under 38 U.S.C.A. § 1151 for a gastrointestinal disorder.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant VA treatment records from any VA medical facility that may have treated the Veteran that are not currently of record and associate those documents with the claims file.

3.  The RO/AMC should complete any development necessary in order to adjudicate a claim for compensation benefits under 38 U.S.C.A. § 1151 for a gastrointestinal disorder.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a gastrointestinal disorder, to include as secondary to service-connected prostatitis and treatment thereof and a psychiatric disorder, but excluding compensation benefits under 38 U.S.C.A. § 1151 for that disorder, and entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a gastrointestinal disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



